DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on September 13, 2022.
Claims 1, 8, and 16 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1 and 16 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed September 13, 2022 regarding the rejection of claims 1 and 16 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh), and in further view of Luo et al. US 2019/0294484) (hereinafter Luo).
Regarding claim 1, Tootaghaj teaches a medium having stored thereon a computer program for implementing a workload-oriented prediction of storage system response time, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: obtaining a set of training examples, each training example including storage system characteristics, workload features, and storage system response time (see Figs. 3-5, para [0032], para [0073-0074], discloses obtaining training data set that includes time interval (storage system characteristics), workload observations for a window size and workload variability measures (workload features), and response times).
Tootaghaj does not explicitly teach clustering the set of training examples into K clusters according to the workload features, each cluster including a subset of the training examples; and using each subset of training examples to train a respective supervised learning process to learn a mapping from storage system characteristics and workload features to the storage system response time.
Singh teaches clustering the set of training examples into K clusters according to the workload features, each cluster including a subset of the training examples (see Figs. 8-10, para [0101], para [0120-0122], discloses clustering identified sub-systems into workload clusters  that have similar workload measurements according to machine learning techniques for clustering data and clustering workloads with similarities into same cluster).
Tootaghaj/Singh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj to cluster data into K clusters from disclosure of Singh. The motivation to combine these arts is disclosed by Singh as “efficient ways to reduce its dimensionality” (para [0111]) and clustering data into K clusters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Tootaghaj/Singh do not explicitly teach using each subset of training examples to train a respective supervised learning process for the cluster, to cause each supervised learning process to learn a regression between  storage system characteristics and workload features, and to the storage system response time.
Luo teaches using each subset of training examples to train a respective supervised learning process for the cluster, to cause each supervised learning process to learn a regression between  storage system characteristics and workload features, and to the storage system response time (see Figs. 4-5, para [0051], discloses using trend classifications in auto-regressions used to perform peak and spike predictions in  supervised learning tasks between operational metrics or lags and response time trends).
Tootaghaj/Singh/Luo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh to utilize supervised learning process to learn a regression from disclosure of Luo. The motivation to combine these arts is disclosed by Luo as “efficiently identify the root-cause and risk factors of those issues, and act accordingly” (para [0046]) and utilizing supervised learning process to learn a regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj further teaches wherein the storage system characteristics of each training example describe features of a respective storage system that was used to process a workload during a time interval, the workload features are derived from the workload during the time interval (see Fig. 5, para [0074-0075], discloses processing workload during time interval according to workload observations for a window size and thresholds for workload variability measures), and the storage system response time describes the average response time of the storage system when the storage system processed the workload during the time interval (see para [0026], para [0073], discloses average response time application performance metric for target response times for processing workload during a time interval).

Regarding claim 4, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj does not explicitly teach clustering the set of training examples into K clusters causes training examples based on workloads with similar workload features to be assigned to the same clusters.
Singh teaches clustering the set of training examples into K clusters causes training examples based on workloads with similar workload features to be assigned to the same clusters (see Figs. 8-10, para [0101], para [0120-0122], discloses clustering identified sub-systems into workload clusters  that have similar workload measurements according to machine learning techniques for clustering data and clustering workloads with similarities into same cluster).

Regarding claim 5, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj does not explicitly teach wherein the step of clustering the set of training examples comprises providing the set of training examples to an unsupervised clustering learning process.
Singh teaches wherein the step of clustering the set of training examples comprises providing the set of training examples to an unsupervised clustering learning process (see Figs. 8-10, para [0101], para [0120-0122], discloses clustering identified sub-systems into workload clusters  that have similar workload measurements according to machine learning techniques for clustering data and clustering workloads with similarities into same cluster).

Regarding claim 6, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj does not explicitly teach wherein the unsupervised clustering learning process is a K-means learning process.
Singh teaches wherein the unsupervised clustering learning process is a K-means learning process  (see para [0105], para [0118], discloses clustering with K-means).

Claims 7, 10, 12, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh) and Luo as applied to claim 1, and in further view of Molka et al. (US 2016/0328273) (hereinafter Molka).
Regarding claim 7, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo does not explicitly teach wherein each of the supervised learning processes configured to implement multivariate regression.
Molka teaches wherein each of the supervised learning processes configured to implement multivariate regression (see para [0140], discloses multivariate regression prediction techniques).
Tootaghaj/Singh/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to utilize multivariate regression from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and utilizing multivariate regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj does not explicitly teach selecting one of the trained supervised learning processes of one of the clusters; and using the selected trained supervised learning process to determine an expected response time for a proposed storage system configuration and proposed future workload.
Singh teaches selecting one of the trained supervised learning processes of one of the clusters (see para [0016], discloses selecting a mapped performance cluster).
Tootaghaj/Singh/Luo do not explicitly teach using the selected trained supervised learning process to determine an expected response time for a proposed storage system configuration and proposed future workload.
Molka teaches using the selected trained supervised learning process to determine an expected response time for a proposed storage system configuration and proposed future workload (see para [0138, 0141], discloses selecting cluster and determining response time prediction).
Tootaghaj/Singh/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to determine an expected response time from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and determining an expected response time is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo do not explicitly teach wherein the step of using the selected trained learning process comprises providing the proposed storage system configuration and proposed future workload as input to the selected trained learning process.
Molka teaches wherein the step of using the selected trained learning process comprises providing the proposed storage system configuration and proposed future workload as input to the selected trained learning process  (see para [0123-0124], para [0133], discloses predicted workload as input to learning processes for optimal workload distribution).
Tootaghaj/Singh/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to determine an expected response time from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and determining an expected response time is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo do not explicitly teach wherein the proposed future workload is characterized using the workload features that were used in the step of clustering the set of training examples.
Molka teaches wherein the proposed future workload is characterized using the workload features that were used in the step of clustering the set of training examples  (see Fig. 13, para [0133], discloses class clustering applied during optimization of workloads).
Tootaghaj/Singh/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to determine an expected response time from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and determining an expected response time is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo do not explicitly teach further comprising comparing the expected response time for the proposed storage system configuration with a required response time, if the proposed storage system configuration is not sufficiently equal to the required response time, automatically adjusting the proposed storage system configuration to create a changed storage system configuration, and providing the changed storage system configuration and proposed future workload to the selected trained supervised learning process.
Molka teaches comparing the expected response time for the proposed storage system configuration with a required response time, if the proposed storage system configuration is not sufficiently equal to the required response time, automatically adjusting the proposed storage system configuration to create a changed storage system configuration (see Figs. 17-18, para [0155], para [0163-0165], discloses automatically adjusting parameter values in optimization modeling for workload placement), and providing the changed storage system configuration and proposed future workload to the selected trained supervised learning process (see Figs. 19-20, para [0165-0166], para [0168], discloses providing changes in configuration implementing conditions and refinements of an optimization).
Tootaghaj/Singh/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to determine an expected response time from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and determining an expected response time is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo do not explicitly teach further comprising iterating the steps of comparing the expected response time for the changed storage system configuration with a required response time and changing the storage system configuration until the expected response time is sufficiently equal to the required response time.
Molka teaches  further comprising iterating the steps of comparing the expected response time for the changed storage system configuration with a required response time and changing the storage system configuration until the expected response time is sufficiently equal to the required response time (see Fig. 17, Table 6, para [0064-0065], para [0161, 0165-0166], discloses load-dispatch routing probabilities for optimization modeling, presenting response time approximations and refining optimization solutions using a multi-start approach).
Tootaghaj/Singh/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to determine an expected response time from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and determining an expected response time is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh) and Luo as applied to claim 1, and in further view of Sha et al.  (US 2020/0026962) (hereinafter Sha).
Regarding claim 3, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo do not explicitly teach wherein K is an integer greater than 1 (K>2).
Sha teaches wherein K is an integer greater than 1 (K>2) (see para [0028], discloses K integer greater than one).
Tootaghaj/Singh/Luo/Sha are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo to include K integer greater than one from disclosure of Sha. The motivation to combine these arts is disclosed by Sha as “to improve modeling accuracy” (para [0040]) and including K integer greater than one is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh) and Luo as applied to claim 1, and in further view of Molka and Khawas et al. (US 2021/0241131) (hereinafter Khawas).
Regarding claim 8, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo/Molka do not explicitly teach wherein the supervised learning process is a decision tree supervised learning process.
Khawas teaches wherein each of the supervised learning process is a decision tree supervised learning process (see para [0034], discloses decision trees).
Tootaghaj/Singh/Luo/Molka/Khawas are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo/Molka to include decision trees from disclosure of Khawas. The motivation to combine these arts is disclosed by Kahwas as “improve a machine learning model” (para [0009]) and including decision trees is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Tootaghaj/Singh/Luo teach a medium of claim 1.
Tootaghaj/Singh/Luo/Molka do not explicitly teach wherein each of the supervised learning processes is a random forest, each random forest including a set of decision tree supervised learning processes.
Khawas teaches wherein each of the supervised learning processes is a random forest, each random forest including a set of decision tree supervised learning processes (see para [0034], discloses random forest that includes decision trees).
Tootaghaj/Singh/Luo/Molka/Khawas are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo/Molka to include decision trees from disclosure of Khawas. The motivation to combine these arts is disclosed by Kahwas as “improve a machine learning model” (para [0009]) and including decision trees is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh) and Luo as applied to claim 1, and in further view of Molka et al. (US 2016/0328273) (hereinafter Molka) and Sezginer et al. (US 2014/0341462) (hereinafter Sezginer).
Regarding claim 11, Tootaghaj/Singh/Luo teach a method of claim 1.
Tootaghaj/Singh/Luo/Molka do not explicitly teach wherein the step of selecting comprises: embedding a locus of the proposed future workload in M-dimensional feature space based on workload features of the proposed future workload; determining a Euclidian distance between the locus of the proposed future workload and centroids of the clusters in M-dimensional feature space; and selecting a cluster with the smallest Euclidian distance.
Sezginer teaches wherein the step of selecting comprises: embedding a locus of the proposed future workload in an M-dimensional feature space based on workload features of the proposed future workload (see para [0060], discloses M-dimensional classifier space); determining a Euclidian distance between the locus of the proposed future workload and centroids of the clusters in the M-dimensional feature space; and selecting a cluster with the smallest Euclidian distance (see Fig. 2, para [0048], para [0060], discloses shortest Euclidian distance between text voxel and non-defective voxels).
Tootaghaj/Singh/Luo/Molka/Sezginer  are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Luo/Molka to include M-dimensional feature space from disclosure of Sezginer. The motivation to combine these arts is disclosed by Sezginer as “can be more efficiently searched” (para [0060]) and including M-dimensional feature space is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh), and in further view of Sha et al. (US 2020/0026962) (hereinafter Sha) and Luo et al. (US 2019/0294484) (hereinafter Luo).
Regarding claim 16, Tootaghaj teaches a method comprising: obtaining a set of training examples, each training example including storage system characteristics, workload features, and storage system response time (see Figs. 3-5, para [0032], para [0073-0074], discloses obtaining training data set that includes time interval (storage system characteristics), workload observations for a window size and workload variability measures (workload features), and response times), in which the storage system characteristics of each training example describe features of a respective storage system that was used to process a workload during a time interval, the workload features are derived from the workload during the time interval, and the storage system response time describes the average response time of the storage system when the storage system processed the workload during the time interval (see para [0026], para [0073], discloses average response time application performance metric for target response times for processing workload during a time interval).
Tootaghai does not explicitly teach clustering the set of training examples into K clusters according to the workload features using an unsupervised learning process, each cluster including a subset of the training examples to cause training examples based on workloads with similar workload features to be assigned to the same clusters, wherein K is an integer greater than 1 (K>2); and using each subset of training examples to train a respective supervised learning process to learn a mapping from storage system characteristics and workload features to the storage system response time.
Singh teaches clustering the set of training examples into K clusters according to the workload features using an unsupervised learning process, each cluster including a subset of the training examples to cause training examples based on workloads with similar workload features to be assigned to the same clusters, wherein K is an integer greater than 1 (K>2) (see Figs. 8-10, para [0101], para [0120-0122], discloses clustering identified sub-systems into workload clusters  that have similar workload measurements according to machine learning techniques for clustering data and clustering workloads with similarities into same cluster).
Tootaghaj/Singh are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj to cluster data into K clusters from disclosure of Singh. The motivation to combine these arts is disclosed by Singh as “efficient ways to reduce its dimensionality” (para [0111]) and clustering data into K clusters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Tootaghaj/Singh do not explicitly teach wherein K is an integer greater than 1 (K>2).
Sha teaches wherein K is an integer greater than 1 (K>2) (see para [0028], discloses K integer greater than one).
Tootaghaj/Singh/Sha are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh to include K integer greater than one from disclosure of Sha. The motivation to combine these arts is disclosed by Sha as “to improve modeling accuracy” (para [0040]) and including K integer greater than one is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Tootaghaj/Singh/Sha do not explicitly teach using each subset of training examples to train a respective supervised learning process for the cluster, to cause each supervised learning process to learn a regression between  storage system characteristics and workload features, and to the storage system response time.
Luo teaches using each subset of training examples to train a respective supervised learning process for the cluster, to cause each supervised learning process to learn a regression between  storage system characteristics and workload features, and to the storage system response time (see Figs. 4-5, para [0051], discloses using trend classifications in auto-regressions used to perform peak and spike predictions in  supervised learning tasks between operational metrics or lags and response time trends).
Tootaghaj/Singh/Sha/Luo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Sha to utilize supervised learning process to learn a regression from disclosure of Luo. The motivation to combine these arts is disclosed by Luo as “efficiently identify the root-cause and risk factors of those issues, and act accordingly” (para [0046]) and utilizing supervised learning process to learn a regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.



Claims 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh), Sha, and Luo as applied to claim 16, and in further view of Molka et al. (US 2016/0328273) (hereinafter Molka).
Regarding claim 17, Tootaghaj/Singh/Sha/Luo teach a method of claim 16.
Tootaghaj does not explicitly teach the unsupervised learning process is a K-means learning process; and wherein each of the supervised learning processes is a respective supervised learning process configured to implement multivariate regression.
Singh teaches the unsupervised learning process is a K-means learning process (see para [0105], para [0118], discloses clustering with K-means).
Tootaghaj/Singh/Sha/Luo do not explicitly teach wherein each of the supervised learning processes is a respective supervised learning process configured to implement multivariate regression.
Molka teaches wherein each of the supervised learning processes is a respective supervised learning process configured to implement multivariate regression (see para [0140], discloses multivariate regression prediction techniques).
Tootaghaj/Singh/Sha/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Sha/Luo to utilize multivariate regression from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and utilizing multivariate regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Tootaghaj/Singh/Sha/Luo teach a method of claim 16.
Tootaghaj does not explicitly teach selecting one of the trained supervised learning processes of one of the clusters; and using the selected trained supervised learning process to determine an expected response time for a proposed storage system configuration and proposed future workload.
Singh teaches selecting one of the trained supervised learning processes of one of the clusters (see para [0016], discloses selecting a mapped performance cluster).
Tootaghaj/Singh/Sha/Luo do not explicitly teach using the selected trained supervised learning process to determine an expected response time for a proposed storage system configuration and proposed future workload.
Molka teaches using the selected trained supervised learning process to determine an expected response time for a proposed storage system configuration and proposed future workload (see para [0138, 0141], discloses selecting cluster and determining response time prediction).
Tootaghaj/Singh/Sha/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Sha/Luo to utilize multivariate regression from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and utilizing multivariate regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Tootaghaj/Singh/Sha/Luo teach a method of claim 16.
Tootaghaj/Singh/Sha/Luo do not explicitly teach wherein the step of using the selected trained learning process comprises providing the proposed storage system configuration and proposed future workload as input to the selected trained learning process; and wherein the proposed future workload is characterized using the workload features that were used in the step of clustering the set of training examples.
Molka teaches wherein the step of using the selected trained learning process comprises providing the proposed storage system configuration and proposed future workload as input to the selected trained learning process (see para [0123-0124], para [0133], discloses predicted workload as input to learning processes for optimal workload distribution); and wherein the proposed future workload is characterized using the workload features that were used in the step of clustering the set of training examples (see Fig. 13, para [0133], discloses class clustering applied during optimization of workloads).
Tootaghaj/Singh/Sha/Luo/Molka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Sha/Luo to utilize multivariate regression from disclosure of Molka. The motivation to combine these arts is disclosed by Molka as “improve performance and reduce costs from several perspectives” (para [0046]) and utilizing multivariate regression is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tootaghaj et al. (US 2021/0184941) (hereinafter Tootaghaj) in view of Singh et al. (US 2021/0224178) (hereinafter Singh), Sha and Luo as applied to claim 16, and in further view of Molka et al. (US 2016/0328273) (hereinafter Molka) and Sezginer et al. (US 2014/0341462) (hereinafter Sezginer).
Regarding claim 19, Tootaghaj/Singh/Sha/Luo teach a method of claim 16.
Tootaghaj/Singh/Sha/Luo/Molka do not explicitly teach wherein the step of selecting comprises: embedding a locus of the proposed future workload in an M-dimensional feature space based on workload features of the proposed future workload; determining a Euclidian distance between the locus of the proposed future workload and centroids of the clusters in the M-dimensional feature space; and selecting a cluster with the smallest Euclidian distance.
Sezginer teaches wherein the step of selecting comprises: embedding a locus of the proposed future workload in an M-dimensional feature space based on workload features of the proposed future workload (see para [0060], discloses M-dimensional classifier space); determining a Euclidian distance between the locus of the proposed future workload and centroids of the clusters in the M-dimensional feature space; and selecting a cluster with the smallest Euclidian distance (see Fig. 2, para [0048], para [0060], discloses shortest Euclidian distance between text voxel and non-defective voxels).
Tootaghaj/Singh/Sha/Luo/Molka/Sezginer  are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Tootaghaj/Singh/Sha/Luo/Molka to include M-dimensional feature space from disclosure of Sezginer. The motivation to combine these arts is disclosed by Sezginer as “can be more efficiently searched” (para [0060]) and including M-dimensional feature space is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159